DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/21/2021 has been considered by the examiner.

Status of the Claims
The response filed 11/04/2021 is acknowledged.
Claims 3 and 10-11 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein are withdrawn.

Rejections Withdrawn
The rejection of claims 3 and 7-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn in light of Applicant’s amendment.

Response to Arguments
Applicant's arguments filed 11/04/2021 have been fully considered but they are not persuasive. 
Applicant has argued Berninger/Barreiro does not teach decreasing the pH of a mixture of the anionic polymer and the peptide by adding an acidic aqueous solution to the mixture or the specific pH ranges claimed. Applicant has argued Izaki teaches the pH of the buffer may be in the range of from 3-10. However, Applicant has argued Izaki only teaches how to make a complex that achieves certain pH values of a buffer depending on the isoelectric point of the protein, and does not teach the range of pH in the preparation of protein free particles. Applicant has argued a person skilled in the art would not have combined Berninger with Izaki which aims to achieve a certain pH depending on the isoelectric point of the protein in a method for producing a complex by combination of the protein and a polyamino acid.
This argument is unpersuasive. Izaki was not cited for teaching proteins. Rather, Izaki was cited for teaching the technique of optimizing of the pH of the polyelectrolyte solution based on the nature of the polyelectrolytes interacting with each other. For proteins Izaki teaches the absolute value of the pH difference between the buffer and the isoelectronic point is effective to improve the concentration of the protein in solution while enabling the desired interaction with the other polyelectrolyte for particle formation. The skilled artisan would have been motivated to use this technique of modifying the pH in preparing the hyaluronan particles of Berninger or Barreiro to improve dissolution and interaction of the polyelectrolytes required for particle formation in the same way suggested by Izaki. This technique is also mirrored in Kayitmazer where it is reported electrostatic interaction and complex formation with hyaluronic acid is optimized over a pH range in which both polyelectrolytes are soluble. Like the isoelectric point of the protein in Izaki, Kayitmazer teaches the pH of the solution should be adjusted between the pKa of anionic hyaluronic acid and the cationic chitosan in order to ensure solubility and sufficient charge for interaction between the polyelectrolytes. Kayitmazer also notes particle formation requires the total concentration of polyelectrolyte dissolved to be over a minimum value.
Applicant has argued Izaki does not disclose the size of the complex, but does disclose the complex produced by Izaki is cloudy and precipitates, that is, the complex has a size that can be visually confirmed. Applicant has argued the size of Izaki’s complexes are at least a few microns or more. In contrast, Applicant has argued the size of the composite particles of less than 300 nm can be prepared by adding an acidic aqueous solution to decrease the pH of the mixed solution to a pH range according to the type of peptide. Applicant has argued the size of the particles produced by the present invention is three tenth of the size at least compared to the method of Izaki.
This argument is unpersuasive. 
The presently claimed invention is silent to the size of the particles. Accordingly, Applicant’s argument refers to a limitation which is not claimed. 
Even if the argued size was claimed, Berninger teaches particles sized in the range of from 0.1 micron to 1 micron or from 0.1 micron to 0.2 micron (Berninger, e.g., 0019). This size is in the claimed range. Barreiro teaches particles having a size of less than 1 micron, e.g., 50-800 nm; the size is mainly influenced by the composition and the conditions for particle formation (Barreiro, e.g., 0054).
Izaki was relied upon for teaching the technique of adjusting the pH during the particle formation of charged species, e.g., the pH of the buffer may range from pH 3 to pH 10.5 (Izaki, e.g., 0139). Izaki teaches the pH of the buffer may be selected based on the isoelectronic point of the protein dictated by the basic or acidic side chains of the protein, so that the protein and the polyamino acid form a complex by electrostatic interaction (Izaki, e.g., 0140). Appropriate selection of the pH of the buffer is done to ensure the preparation can be concentrated and stabilized easily without requiring additives (Izaki, e.g., 0141). In other words Izaki teaches the pH is a result effective parameter the skilled artisan would have optimized for complexing oppositely charged species such as those employed by Berninger wherein the pH may vary over the range of from 3 to 10 depending on the nature of the charged species making up the complex. 
Kayitmazer also teaches the pH is a result effective parameter specifically for hyaluronan when forming complexed nanoparticles. For hyaluronate, Kayitmazer teaches complexation of polycations with hyaluronan (HA) is most favored at pH values lying between the pKa value of HA and the polycation (Kayitmazer, e.g., pg. 8608, c1, ¶ 1). The pKa value of HA is dependent on chain length of HA and ranges from 2.4-2.9 depending on HA molecular weight (Kayitmazer, e.g., pg. 8607, table 1). Phase separation, i.e., complex formation, is favored at pH values lying between the pKa values of hyaluronan and the species to which hyaluronan is complexed since hyaluronan is soluble (and contains more charges available for complex formation) above its pKa (Kayitmazer, page 8607, Fig. 1 and pg. 8608, c1:¶ 1: increase in turbidity should not be considered self-aggregation of the two biopolymers through hydrogen bonding since HA and CH are both fully soluble between pH =2 and 6.7). In light of Kayitmazer’s teachings, one skilled in the art would have reasonably expected formation of hyaluronan containing complex particles according to Berninger at pH down to about 2.4-2.9.

Applicant has argued Berninger/Barreiro and Izaki do not teach the conditions for complexing hyaluronic acid with a particular peptide. Applicant has argued Kayitmazer teaches complex coacervation with is a liquid-liquid phase separation between a polyelectrolyte and a charged polymer. Applicant has argued coacervate is a concept essentially different from composite particles such as nanoparticles consisting of hyaluronic acid and chitosan. Applicant has argued a person skilled in the art would not be motivated to combine Berninger and Izaki which are directed to complexes or composite particle, with Kayitmazer directed to complex coacervates of hyaluronic acid and chitosan instead of composite particles.
This argument is unpersuasive. Kayitmazer was cited for showing the understanding of one skilled in the art regarding the formation of complexes between hyaluronan and cationic polyelectrolytes. The teachings of Kayitmazer are not limited to coacervates since Kayitmazer notes the difference between coacervate formation and precipitates lies in the total polymer concentration of the solution (Kayitmazer, e.g., c2:⁋ 2). Since Berninger and Izaki rely on complex formation between the negatively charged polyelectrolyte and positively charged polyelectrolyte, wherein complex formation is facilitated by optimizing pH (Izaki), the skilled artisan would have found Kayitmazer relevant for enabling the hyaluronan embodiments of Berninger to form particles. That is, since particle formation, like coacervated formation, relies on ionic attraction between oppositely charged species such as hyaluronan and polylysine, and since Izaki suggests this formation is facilitated by optimizing pH depending on the nature of the polyelectrolytes, one skilled in this art would have understood the knowledge in Kayitmazer’s teachings or found Kayitmazer’s understanding of the pH dependent behavior of hyaluronan when forming complexes with cationic polyelectrolytes relevant to the particle formation process.
Applicant has argued Kayitmazer teaches coacervates having a size of about 1.2 to 2.0 microns is obtained by the techniques of Kayitmazer. Applicant has argued that in the present invention composite particles of less than 300 nm can be prepared by adding an acidic aqueous solution to a mixed solution containing hyaluronic acid and a specific peptide to decrease the pH of the mixed solution to a pH of the mixed solution to a pH range according to the type of peptide. Applicant has argued the size of composite particle produced by the method of the present invention is a significant and unexpected result over Kayitmazer.
This argument is unpersuasive.
The presently claimed invention is silent to the size of the particles. Accordingly, Applicant’s argument refers to a limitation which is not claimed. 
Even if the argued size was claimed, Berninger or Barreiro teaches particles sized in the claimed range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Berninger, US 20110014235 in view of Izaki, WO 2015064591 A1 (cited on Applicant’s IDS dated 05/28/2020) also published as US 20160206752 and Kayitmazer, Soft Matter, 11, 2015.
Citations to Izaki refer to the US 20160206752 document which is treated as an English translation of WO 2015064591 A1.
Berninger teaches methods for preparing particles comprising a polyvalent polymer comprising an excess of positive charges and a polyvalent polymer comprising an excess of negative charges (Berninger, e.g., claim 1). This is a particle comprising an anionic polymer and a cationic polymer. Berninger teaches wherein the cationic polymer is a cationic peptide, and/or polylysine (Berninger, e.g., claim 9). This corresponds to the claimed peptide. Berninger teaches preparing particles comprising an anionic polymer and a peptide such as polylysine (Berninger, e.g., 0039). Polylysine is a peptide containing an acidic amino acid residue since polylysine has a carboxylate end group, and since the protons on the amine side chain are capable of donating a proton above a pH of 10.52. Berninger teaches preparing the particles by mixing a solution of anionic polymer (poly-anionic GDGP) and a solution of peptide (polylysine), i.e., wherein an aqueous solution of the anionic polymer, and an aqueous solution of the peptide are separately prepared, and these aqueous solutions are mixed with each other. See Berninger, e.g., 0039. Berninger teaches mixing the particles with other components with pharmaceutically acceptable unbound materials, e.g., adjuvant (Berninger, e.g., 0020). Berninger suggests hyaluronan may be used instead of polyglutamate (Berninger, e.g., 0026). 
Berninger teaches the peptide in an aqueous solvent, but does not teach an aqueous solvent having a pH of 5 or less. 
Izaki teaches similar methods for preparing complex particles, wherein the particles comprise oppositely charged polyelectrolytes, e.g., positively charged protein and an anionic polyamino acid (Izaki, e.g., Abstract and claim 2). Like the composite materials of Berninger, Izaki teaches complexes formed by electrostatic interaction (Izaki, e.g., 0076-0077). Like Berninger, Izaki teaches the oppositely charged polyelectrolytes are mixed in an aqueous solvent (Izaki, e.g., 0182). Izaki teaches the method includes a step of optimizing the pH of the protein composition based on the nature of the protein, e.g., isoelectric point (Izaki, e.g., 0076-0077 and 0139-0148). This technique improves the solubility and concentration of the protein polyelectrolyte for particle formation (Izaki, e.g., 0076-0077).
Izaki teaches the pH of the buffer may be adjusted over the range of from pH 3 to pH 10.5 (Izaki, e.g., 0139). Izaki teaches the pH of the buffer may be selected based on the isoelectronic point of the protein dictated by the basic or acidic side chains of the protein, so that the protein and the polyamino acid form a complex by electrostatic interaction (Izaki, e.g., 0140). Appropriate selection of the pH of the buffer is done to ensure the preparation can be concentrated and stabilized easily without requiring additives (Izaki, e.g., 0141). 
The claimed pH range overlaps with the pH range suggested in Izaki. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify the method of Berninger using buffering techniques known from Izaki to improve the method of Berninger in the same way. The skilled artisan would have been motivated to optimize the pH of the aqueous preparation of the protein in the range of from pH 3 to pH 10.5 to optimize solubility and ensure electrostatic interaction between oppositely charged polyelectrolytes facilitating formation of a complex. Since Berninger relies on electrostatic interaction between the anionic polymer and the polycation to form particles, one skilled in the art would have seen the technique of Izaki as a means for achieving the desired objective in Berninger. The skilled artisan would have had a reasonable expectation of success since Izaki teaches the technique for polyelectrolytes similar to those of Berninger, e.g., polylysine, polyglutamate, etc.
Regarding the limitation of wherein the anionic polymer is hyaluronan, the peptide is a water soluble collagen, oligopeptide-20, or polylysine, and the method comprises a step of adjusting the pH of a mixed solution of the anionic polymer and the peptide to less than 5 by adding an acidic aqueous solution to the mixed solution. 
Berninger and Izaki teach a step of adjusting the pH of the mixed solution. Izaki teaches the pH of the buffer may be adjusted to the acid side or basic side of the isoelectric point of the protein (Izaki, e.g., 0140). This may be accomplished by using a pH adjuster (Izaki, e.g., 0141), e.g., Izaki teaches the pH of the buffer may be adjusted after mixing (Izaki, e.g., 0182). 
Berninger and Izaki provide no specific teachings for conditions regarding complexing hyaluronan.
According to Kayitmazer, complexation of polycations with hyaluronan (HA) is most favored at pH values lying between the pKa value of HA and the polycation (Kayitmazer, e.g., pg. 8608, c1, ¶ 1). The pKa value of HA is dependent on chain length of HA and ranges from 2.4-2.9 depending on HA molecular weight (Kayitmazer, e.g., pg. 8607, table 1). The pH is but one of several factors to be considered when forming complexes, i.e., the solution pH, solution ionic strength, degree of ionization at the polyelectrolytes, chain length (molecular weight) and charge ratio of HA/polycation are each factors for consideration when optimizing complexation (Kayitmazer, e.g., conclusion, pg. 8611). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as understood from Berninger and Izaki according to the teachings of Kayitmazer with a reasonable expectation of success. The skilled artisan would have been motivated to improve the method of Berninger using the technique of optimizing the solubility of hyaluronan and optimize the charge density of hyaluronan with a pH adjusting step after mixing to optimize the pH between the pKa of HA (pKa ~ 2.4) and the polycation according to Kayitmazer. The skilled artisan would have expected the application of this technique to facilitate electrostatic interaction between HA and the polycation at a concentration leading to particle formation. The skilled artisan would have had a reasonable expectation of successfully applying this technique to Berninger to improve the hyaluronan embodiments suggested by Berninger.
Taking the teachings of Izaki and Kayitmazer in combination to optimize formation of composite particles desired by Berninger, one skilled in the art would have optimized the pH range from about the pKa of the polycation down to about 2.4 for hyaluronan embodiments depending on factors including the ionic strength of the solution, the initial pH of the solution, degree of ionization of the polyelectrolytes, molecular weight. Starting from an initial pH, e.g., pH 7, or buffered to the pI of the peptide as suggested in Izaki, one skilled in the art would have added acid to adjust the pH from its initial value down to the pKa of HA to optimize the pH for solubility and interaction with a polycation such as polylysine, gelatin, or collagen. 
Accordingly, the subject matter of claims 3 and 10-11 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.

 Claims 3, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Barreiro, US 20110256059 A1 in view of Izaki, WO 2015064591 A1 (cited on Applicant’s IDS dated 05/28/2020) also published as US 20160206752 and Kayitmazer, Soft Matter, 11, 2015.
Barreiro teaches and claims a system for administering biologically active molecules comprising nanoparticles comprising at least one anionic polymer and a cationic polymer (Barreiro, e.g., claim 1). Barreiro teaches wherein the anionic polymer is hyaluronic acid (Barreiro, e.g., claim 2). Barreiro teaches wherein the cationic polymer is polyamino acids and/or proteins (Barreiro, e.g., claim 4). Polyamino acids may include polylysine; proteins may include gelatin, collagen or cationized derivatives thereof (Barreiro, e.g., 0090). Barreiro teaches a cosmetic or personal hygiene composition comprising a system comprising particles comprising at least one anionic polymer and a cationic polymer (Barreiro, e.g., claim 20) and wherein the cosmetic composition may be prepared by combining the composite particles with additional components (Barreiro, e.g., 0111). 
Barreiro teaches methods for producing particles comprising preparing an aqueous solution of anionic polymer and preparing an aqueous solution of a cationic polymer, and mixing the solutions. See Barreiro, e.g., 0032-0035. Barreiro does not expressly teach the aqueous solvent for the cationic polymer, e.g., protein or peptide has a pH of 5 or less. 
Izaki teaches similar methods for preparing complex particles, wherein the particles comprise oppositely charged polyelectrolytes, e.g., positively charged protein and an anionic polyamino acid (Izaki, e.g., Abstract and claim 2). Like the composite materials of Barreiro, Izaki teaches complexes formed by electrostatic interaction (Izaki, e.g., 0076-0077). Like Barreiro, Izaki teaches the oppositely charged polyelectrolytes are mixed in an aqueous solvent (Izaki, e.g., 0182). Izaki teaches the method includes a step of optimizing the pH of the protein composition based on the nature of the protein (Izaki, e.g., 0139-0148).
Izaki teaches the pH of the buffer may range from pH 3 to pH 10.5 (Izaki, e.g., 0139). Izaki teaches the pH of the buffer may be selected based on the isoelectronic point of the protein dictated by the basic or acidic side chains of the protein, so that the protein and the polyamino acid form a complex by electrostatic interaction (Izaki, e.g., 0140). Appropriate selection of the pH of the buffer is done to ensure the preparation can be concentrated and stabilized easily without requiring additives (Izaki, e.g., 0141). 
The claimed pH range overlaps with the pH range suggested in Izaki. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify the method of Barreiro using buffering techniques known from Izaki to improve the method of Barreiro in the same way. The skilled artisan would have been motivated to optimize the pH of the aqueous preparation of the protein in the range of from pH 3 to pH 10.5 to ensure electrostatic interaction between oppositely charged polymers facilitating formation of a complex. Since Barreiro relies on electrostatic interaction between the anionic polymer and the polycation to form particles, one skilled in the art would have seen the technique of Izaki as a means for achieving the desired objective in Barreiro. The skilled artisan would have had a reasonable expectation of success since Izaki teaches the technique for polyelectrolytes similar to those of Barreiro, e.g., polylysine, polyglutamate, etc. Additionally since gelatin and collagen are proteins, the technique of Izaki would have been seen the technique of Izaki as a means to enable the gelatin and collagen embodiments of Barreiro.
Regarding the limitation of wherein the anionic polymer is hyaluronan, the peptide is a water soluble collagen, oligopeptide-20, or polylysine, and the method comprises a step of adjusting the pH of a mixed solution of the anionic polymer and the peptide to less than 5 by adding an acidic aqueous solution to the mixed solution. 
Barreiro and Izaki teach a step of adjusting the pH of the mixed solution. Izaki teaches the pH of the buffer may be adjusted to the acid side or basic side of the isoelectric point of the protein (Izaki, e.g., 0140). This may be accomplished by using a pH adjuster (Izaki, e.g., 0141), e.g., Izaki teaches the pH of the buffer may be adjusted after mixing (Izaki, e.g., 0182). 
Barreiro and Izaki provide no specific teachings for conditions regarding complexing hyaluronan.
According to Kayitmazer, complexation of polycations with hyaluronan (HA) is most favored at pH values lying between the pKa value of HA and the polycation (Kayitmazer, e.g., pg. 8608, c1, ¶ 1). The pKa value of HA is dependent on chain length of HA and ranges from 2.4-2.9 depending on HA molecular weight (Kayitmaer, e.g., pg. 8607, table 1). The pH is but one of several factors to be considered when forming complexes, i.e., the solution pH, solution ionic strength, degree of ionization at the polyelectrolytes, chain length (molecular weight) and charge ratio of HA/polycation are each factors for consideration when optimizing complexation (Kayitmazer, e.g., conclusion, pg. 8611). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as understood from Barreiro and Izaki according to the teachings of Kayitmazer with a reasonable expectation of success. The skilled artisan would have been motivated to improve the method of Barreio using the technique of optimizing the solubility of hyaluronan and optimizing the charge density of hyaluronan with a pH adjusting step after mixing to optimize the pH between the pKa of HA (pKa ~ 2.4) and the polycation according to Kayitmazer. The skilled artisan would have expected the application of this technique to facilitate electrostatic interaction between HA and the polycation at a concentration leading to particle formation. The skilled artisan would have had a reasonable expectation of successfully applying this technique to Barreiro to improve the hyaluronan embodiments suggested by Barreiro.
Taking the teachings of Izaki and Kayitmazer in combination to optimize formation of composite particles desired by Berninger, one skilled in the art would have optimized the pH range from about the pKa of the polycation down to about 2.4 for hyaluronan embodiments depending on factors including the ionic strength of the solution, the initial pH of the solution, degree of ionization of the polyelectrolytes, molecular weight. Starting from an initial pH, e.g., pH 7, or buffered to the pI of the peptide as suggested in Izaki, one skilled in the art would have added acid to adjust the pH from its initial value down to the pKa of HA to optimize the pH for solubility and interaction with a polycation such as polylysine, gelatin, or collagen. 
Accordingly, the subject matter of claims 3, 10-11 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Barreiro, US 20110256059 A1 in view of Izaki, WO 2015064591 A1 (cited on Applicant’s IDS dated 05/28/2020) also published as US 20160206752 and Kayitmazer, Soft Matter, 11, 2015 as applied to claims 3 and 10-11 above, and further in view of Varvaresou, Journal of Cosmetics, Dermatological Sciences and Applications, 1, 2011.
The combined teachings of Barreiro, Izaki and Kayitmazer enumerated above teach a method according to claim 3. Barreiro suggests the particles including cosmetic actives (Barreiro, e.g., 0093-0094), e.g., kinetin (Barreiro, e.g., 0162), which is effective for promoting cell division and provides anti-aging effects (Barreiro, e.g., 0095-0097). However, the combined teachings of Barreiro and Izaki do not expressly teach oligopeptide-20. 
Oligopeptide-20 was known and suggested as a cosmetic ingredient before the filing date of the presently claimed invention as evident from the teachings of Varvaresou. Varvaresou teaches oligopeptide-20 acts as a positive regulator of cell proliferation and provides anti-aging effects when formulated in cosmetic compositions (Varvaresou, e.g., Abstract, ¶ bridging pp. 138-139). Consequently, oligopeptide-20 was known and used for the same cosmetic purpose as kinetin exemplified in Barreiro.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method as understood from the combined teachings of Barreiro and Izaki for producing particles comprising cosmetic actives by including oligopeptide-20 in an aqueous solvent having a pH ranging from about 3 to about 10.5 with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to arrive at particles for cosmetic use with improved anti-aging effect as desired by Barreiro with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success since Barreiro suggests the particles may include biologically active peptides having cosmetic and regenerative interest, and since the technique of Izaki suggests the pH of the aqueous solvent may be adjusted by selection of a pH based on the nature of peptides or proteins incorporated into the composition. 
Accordingly, the subject matter of claim 8 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615